ORDER DENYING MOTION FOR SANCTIONS AS TO JEAN LAMB

(Doc. No. 5)
ALEXANDER L. PASKAY, Bankruptcy Judge.
THIS CAUSE came on for hearing with notice to all parties in interest upon a Motion for Sanctions (Doc. No. 5) (the Motion) filed by Rose M. Pomeroy (Debt- or). The Motion, filed pursuant to 11 U.S.C. § 362(h), requests the imposition of sanctions against Jean Lamb (Mr. Lamb) for willful violation of the automatic stay imposed by 11 U.S.C. § 362(a). The Motion is based on the allegation that the letters sent by Mr. Lamb to numerous business associates of the Debtor, attached as Exhibits 1 and 2 to the Motion, coupled with the letter sent to Lee County Health Department, attached as Exhibit 3 to the Motion, were willful and contumacious, thus, a direct violation of the automatic stay.
The Court heard argument of counsel, considered the exhibits attached to the Motion and finds that while the letters by Mr. Lamb were highly inappropriate, none of them contain any intimation that it was sent for the purpose of coercing or attempting to coerce the Debtor into the payment of a debt allegedly owed by the Debtor to Mr. Lamb. There is no doubt that the correspondence sent by Mr. Lamb to the business associates of the Debtor and to the Lee County Health Department were letters of harassment; however, this Court is satisfied that they were not a violation of the automatic stay and, therefore, are not sanctionable.
Notwithstanding the foregoing, this Court is satisfied that the communications were improper and Mr. Lamb shall cease from sending any additional correspondence containing derogatory remarks and allegations to anyone associated with the Debtor and/or the Debtor’s business. Mr. Lamb should not assume that he may continue to harass the Debtor with impunity. The Motion is denied; however, if Mr. Lamb does continue to harass the Debtor this Court will enter such order as is appropriate under the circumstances.
ORDERED, ADJUDGED AND DECREED that the Debtor, Rose M. Pomer-oy’s Motion for Sanctions as to Jean Lamb (Doc. No. 5) be, and the same is hereby, denied.